  Case 15-09904         Doc 55     Filed 11/28/18 Entered 11/28/18 09:19:33              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-09904
         MARKESHA JONES

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/19/2015.

         2) The plan was confirmed on 09/14/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
01/26/2016, 01/23/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 03/13/2018.

         6) Number of months from filing to last payment: 36.

         7) Number of months case was pending: 44.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $319,500.00.

         10) Amount of unsecured claims discharged without payment: $132,808.64.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-09904        Doc 55       Filed 11/28/18 Entered 11/28/18 09:19:33                      Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $8,446.79
       Less amount refunded to debtor                            $250.19

NET RECEIPTS:                                                                                      $8,196.60


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,785.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $354.00
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,139.00

Attorney fees paid and disclosed by debtor:                  $215.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal      Int.
Name                                Class    Scheduled      Asserted         Allowed         Paid         Paid
AMERICASH LOANS LLC              Unsecured         775.00        689.55           689.55        100.92        0.00
AT&T SERVICES INC                Unsecured         876.00        742.19           742.19        108.63        0.00
BANK OF AMERICA NA               Unsecured            NA         201.37           201.37          29.47       0.00
CAVALRY PORTFOLIO SVCS LLC       Unsecured         508.00           NA               NA            0.00       0.00
CAVALRY SPV I LLC                Unsecured           0.00        508.25           508.25          74.39       0.00
CAVALRY SPV I LLC                Unsecured            NA         376.01           376.01          55.03       0.00
CERASTES LLC                     Unsecured         576.00        499.11           499.11          73.05       0.00
CHASE                            Unsecured         561.00           NA               NA            0.00       0.00
CITIBANK USA                     Unsecured          99.00           NA               NA            0.00       0.00
CITIZENS FINANCE                 Unsecured      4,765.00       8,715.90         8,715.90      1,275.66        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured     12,000.00     11,536.80        11,536.80       1,688.53        0.00
CITY OF CHICAGO MUNICIPAL        Unsecured            NA         209.00           209.00          30.59       0.00
COMENITY BANK                    Unsecured         151.00        242.26           242.26          35.46       0.00
DEVRY INC                        Unsecured         700.00        177.18           177.18          25.93       0.00
DEVRY INC/ADTALEM GLOBAL EDU     Unsecured            NA         749.51           749.51        109.70        0.00
Diversified Consulta             Unsecured         877.00           NA               NA            0.00       0.00
DUVERA FINANCIAL                 Unsecured           0.00           NA               NA            0.00       0.00
GECRB                            Unsecured           0.00           NA               NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         208.00        208.07           208.07          30.45       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         502.00        502.92           502.92          73.61       0.00
PCC COMMUNITY WELLNESS           Unsecured         300.00           NA               NA            0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         430.00        238.94           238.94          34.97       0.00
PRA RECEIVABLES MGMT             Unsecured         355.00        355.70           355.70          52.06       0.00
PRA RECEIVABLES MGMT             Unsecured         122.00        222.93           222.93          32.63       0.00
PRA RECEIVABLES MGMT             Unsecured         331.00        299.73           299.73          43.87       0.00
PRA RECEIVABLES MGMT             Unsecured           0.00        200.00           200.00          29.27       0.00
QUANTUM3 GROUP LLC               Unsecured         254.00        224.42           224.42          32.85       0.00
QUANTUM3 GROUP LLC               Unsecured         531.00        531.56           531.56          77.80       0.00
SYNCB                            Unsecured         376.00           NA               NA            0.00       0.00
TARGET                           Unsecured         133.00           NA               NA            0.00       0.00
TARGET                           Unsecured            NA         291.96           291.96          42.73       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-09904      Doc 55     Filed 11/28/18 Entered 11/28/18 09:19:33                  Desc Main
                                  Document Page 3 of 4



Scheduled Creditors:
Creditor                                   Claim         Claim        Claim        Principal       Int.
Name                             Class   Scheduled      Asserted     Allowed         Paid          Paid
TORRES CREDIT SVC            Unsecured         163.00           NA          NA             0.00        0.00
TSI 980                      Unsecured         285.00           NA          NA             0.00        0.00
TSI 980                      Unsecured         287.00           NA          NA             0.00        0.00
TSI 980                      Unsecured         359.00           NA          NA             0.00        0.00
TSI 980                      Unsecured         360.00           NA          NA             0.00        0.00
TSI 980                      Unsecured         498.00           NA          NA             0.00        0.00
TSI 980                      Unsecured         785.00           NA          NA             0.00        0.00
TSI 980                      Unsecured         929.00           NA          NA             0.00        0.00
TSI 980                      Unsecured      1,139.00            NA          NA             0.00        0.00
TSI 980                      Unsecured      1,141.00            NA          NA             0.00        0.00
US DEPT OF ED NELNET         Unsecured      8,179.00     54,845.88    54,845.88            0.00        0.00
US DEPT OF ED NELNET         Unsecured      6,643.00            NA          NA             0.00        0.00
US DEPT OF ED NELNET         Unsecured      6,211.00            NA          NA             0.00        0.00
US DEPT OF ED NELNET         Unsecured      4,577.00            NA          NA             0.00        0.00
US DEPT OF ED NELNET         Unsecured      4,577.00            NA          NA             0.00        0.00
US DEPT OF ED NELNET         Unsecured      4,020.00            NA          NA             0.00        0.00
US DEPT OF ED NELNET         Unsecured      3,495.00            NA          NA             0.00        0.00
US DEPT OF ED NELNET         Unsecured      2,956.00            NA          NA             0.00        0.00
US DEPT OF ED NELNET         Unsecured      2,907.00            NA          NA             0.00        0.00
US DEPT OF ED NELNET         Unsecured      2,907.00            NA          NA             0.00        0.00
US DEPT OF ED NELNET         Unsecured      2,570.00            NA          NA             0.00        0.00
US DEPT OF ED NELNET         Unsecured      1,780.00            NA          NA             0.00        0.00
US DEPT OF ED NELNET         Unsecured      1,750.00            NA          NA             0.00        0.00
US DEPT OF ED NELNET         Unsecured         464.00           NA          NA             0.00        0.00
WEBBANK/FINGERHUT            Unsecured         290.00           NA          NA             0.00        0.00
WELLS FARGO BANK             Secured              NA    314,795.42   349,216.32            0.00        0.00
WELLS FARGO BANK             Secured              NA     34,420.90    34,420.90            0.00        0.00
WEST SUBURBAN HEALTH CARE    Unsecured         350.00           NA          NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                          Claim          Principal                Interest
                                                        Allowed              Paid                    Paid
Secured Payments:
      Mortgage Ongoing                             $349,216.32                 $0.00               $0.00
      Mortgage Arrearage                                 $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                            $0.00                 $0.00               $0.00
      All Other Secured                             $34,420.90                 $0.00               $0.00
TOTAL SECURED:                                     $383,637.22                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                         $0.00                $0.00               $0.00
       Domestic Support Ongoing                           $0.00                $0.00               $0.00
       All Other Priority                                 $0.00                $0.00               $0.00
TOTAL PRIORITY:                                           $0.00                $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                         $82,569.24          $4,057.60                  $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-09904         Doc 55      Filed 11/28/18 Entered 11/28/18 09:19:33                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $4,139.00
         Disbursements to Creditors                             $4,057.60

TOTAL DISBURSEMENTS :                                                                        $8,196.60


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/28/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
